                  Case 3:20-cv-02131-GPC-JLB Document 7-3 Filed 04/01/21 PageID.83 Page 1 of 6



                   1   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   2   DAVID RAIZMAN, CA Bar No. 129407
                       david.raizman@ogletree.com
                   3   AMBER L. ROLLER, CA Bar No.
                       273354
                   4   amber.roller@ogletree.com
                       J. NICHOLAS MARFORI, CA Bar No.
                   5   311765
                       nicholas.marfori@ogletree.com
                   6   400 South Hope Street, Suite 1200
                       Los Angeles, California 90071
                   7   Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   8
                       Attorneys for Defendant
                   9   SPROUTS FARMERS MARKET, INC.
                  10                             UNITED STATES DISTRICT COURT
                  11                       SOUTHERN DISTRICT OF CALIFORNIA
                  12

                  13   Amber Gilles                                Case No. 3:20-cv-02131-GPC-JLB
                  14                Plaintiff,                     REQUEST FOR JUDICIAL NOTICE
                                                                   IN SUPPORT OF DEFENDANT’S
                  15         v.                                    MOTION TO DISMISS PURSUANT
                                                                   TO FED. R. CIV. P. RULE 12(B)(6)
                  16   Sprouts Farmers Market, Inc. and Does
                       1 through 20, Inclusive,                    Date:         May 14, 2021
                  17                                               Time:         1:30 p.m.
                                    Defendants.                    Place:        Courtroom 2D, 2nd Floor
                  18
                                                                   [Filed concurrently with Notice of Motion
                  19                                               and Motion to Dismiss and Memorandum
                                                                   of Points and Authorities]
                  20
                                                                   Complaint Filed: October 30, 2020
                  21                                               Trial Date:       None
                                                                   District Judge: Hon. Gonzalo P. Curiel
                  22                                                                 Courtroom 2D, Schwartz
                                                                   Magistrate Judge: Hon. Jill L. Burkhardt
                  23                                                                 Courtroom Suite 5140,
                                                                                     Schwartz
                  24

                  25

                  26

                  27

                  28
                                                                                  Case No. 3:20-cv-02131-GPC-JLB
46344309_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                          F.R.C.P. RULE 12(B)(6)
              Case 3:20-cv-02131-GPC-JLB Document 7-3 Filed 04/01/21 PageID.84 Page 2 of 6



                   1         Defendant SF Markets, LLC (“Sprouts,” erroneously sued as “Sprouts
                   2   Farmers Market, Inc.”) hereby requests that this Court take judicial notice pursuant
                   3   to Rule 201 of the Federal Rules of Evidence of the following matters in connection
                   4   with Sprouts’ Motion to Dismiss Pursuant to Rule 4(m) of the Federal Rules of Civil
                   5   Procedure:
                   6         1.     Sprouts has implemented a policy regarding the use of face coverings in
                   7   all Sprouts’ stores that can be found on Sprouts’ public website at
                   8   https://www.sprouts.com/covid-19/. Attached as Exhibit “1” to this Request for
                   9   Judicial Notice is a true and correct copy of Sprouts’ face covering policy located at:
                  10   https://www.sprouts.com/covid-19/.
                  11         2.     In June, 2020, the New York Post published an article on its public
                  12   website regarding the backlash following a June, 2020 Facebook post by Plaintiff
                  13   that included a photograph of Starbucks barista Lenin Gutierrez, whom Plaintiff
                  14   alleged had refused to serve her because she was not wearing a mask. Plaintiff’s
                  15   Facebook post stated “Meet lenen from Starbucks who refused to serve me cause I’m
                  16   not wearing a mask. Next time I will wait for cops and bring a medical exemption.”
                  17   A copy of this article can be found on the New York Post’s public website at
                  18   https://nypost.com/2020/06/25/starbucks-barista-who-refused-karen-without-mask-
                  19   gets-21k/. Attached as Exhibit “2” to this Request for Judicial Notice is a true and
                  20   correct copy of this article as posted on the New York Post’s website.
                  21         3.     In July, 2020, the New York Post published another article detailing
                  22   Plaintiff’s claims that she was entitled to half of the GoFundMe donations raised for
                  23   the barista who would not serve her. A copy of this article can be found on the New
                  24   York Post’s public website at https://nypost.com/2020/07/15/starbucks-karen-wants-
                  25   half-of-donations-for-barista-who-didnt-serve-her/. Attached as Exhibit “3” to this
                  26   Request for Judicial Notice is a true and correct copy of this article as posted on the
                  27   New York Post’s website.
                  28         4.     Plaintiff filed a lawsuit against the individual who started the
                                                                    1             Case No. 3:20-cv-02131-GPC-JLB
46344309_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                          F.R.C.P. RUE 12(B)(6)
              Case 3:20-cv-02131-GPC-JLB Document 7-3 Filed 04/01/21 PageID.85 Page 3 of 6



                   1   GoFundMe campaign on behalf of the barista, claiming a misappropriation of her
                   2   name and likeness and similar claims. A copy of the Complaint, filed in Amber Lynn
                   3   Gilles v. Matthew Cowan, et al., Cal. Super. Ct., San Diego Cty., Case No. 37-2021-
                   4   00008108-CU-DF-CTL is attached as Exhibit “4” to this Request for Judicial
                   5   Notice.
                   6         5.     In August, 2020, the Times of San Diego, published an article regarding
                   7   Plaintiff’s leadership role in a “Burn Your Mask Bonfire” in Mission Bay,
                   8   California. A copy of that article can be found on The Times’ public website at
                   9   https://timesofsandiego.com/life/2020/08/06/burn-your-mask-bonfire-set-by-anti-
                  10   masker-amber-gilles-of-starbucks-clash/. Attached as Exhibit “5” to this Request for
                  11   Judicial Notice is a true and correct copy of this article as posted on The Times’
                  12   website.
                  13         6.     On November 18, 2020, Plaintiff and her counsel gave an interview to
                  14   The Times of San Diego. A copy of that article can be found on The Times’ public
                  15   website at https://timesofsandiego.com/business/2020/11/18/anti-masker-amber-
                  16   gilles-sues-sprouts-after-clairemont-store-denied-her-entry/. Attached as Exhibit
                  17   “6” to this Request for Judicial Notice is a true and correct copy of this article as
                  18   posted on The Times’ website.
                  19         7.     The article identifies Erik Nowacki as Plaintiff’s lead attorney.
                  20   Speaking on behalf of Plaintiff, Mr. Nowacki stated that he expected a “legal
                  21   response” from Sprouts by Thanksgiving, 2020.
                  22         8.     Thanksgiving occurred on November 26, 2020.
                  23         9.     The United States Center for Disease Control and Prevention (“CDC”)
                  24   published the following guidance on the CDC’s public website at
                  25   https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/cloth-face-cover-
                  26   guidance.html. Attached as Exhibit “7” to this Request for Judicial Notice is a true
                  27   and correct copy of this page of the CDC’s public website.
                  28
                                                                    2             Case No. 3:20-cv-02131-GPC-JLB
46344309_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                          F.R.C.P. RUE 12(B)(6)
              Case 3:20-cv-02131-GPC-JLB Document 7-3 Filed 04/01/21 PageID.86 Page 4 of 6



                   1         10.    The CDC published Science Brief: Community Use of Cloth Masks to
                   2   Control the Spread of SARS-CoV-2 to the CDC’s public website at
                   3   https://www.cdc.gov/coronavirus/2019-ncov/more/masking-science-sars-cov2.html.
                   4   Attached as Exhibit “8” to this Request for Judicial Notice is a true and correct copy
                   5   of this brief from the CDC’s public website.
                   6         11.    The CDC published the following guidance on the CDC’s public
                   7   website at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-
                   8   fit-and-filtration.html#choosing-a-mask. Attached as “Exhibit 9” to this Request for
                   9   Judicial Notice is a true and correct copy of this page of the CDC’s public website.
                  10         12.    The CDC has published Press Release: CDC calls on Americans to
                  11   wear masks to prevent COVID-19 spread to its public website at
                  12   https://www.cdc.gov/media/releases/2020/p0714-americans-to-wear-masks.html.
                  13   Attached as Exhibit “10” to this Request for Judicial Notice is a true and correct
                  14   copy of this press release from the CDC’s public website.
                  15         13.    The CDC published the following guidance on the CDC’s public
                  16   website at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/mask-
                  17   fit-and-filtration.html. Attached as Exhibit “11” to this Request for Judicial Notice
                  18   is a true and correct copy of this press release from the CDC’s public website.
                  19         14.    A copy of the California Department of Public Health’s June 18, 2020
                  20   Guidance for the Use of Face Coverings, is available at
                  21   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/C
                  22   OVID-19/Guidance-for-Face-Coverings_06-18-2020.pdf. Attached as Exhibit “12”
                  23   to this Request for Judicial Notice is a true and correct copy of this guidance from
                  24   the CDPH’s public website.
                  25         15.    A copy of the California Department of Public Health’s November 16,
                  26   2020 Guidance for the Use of Face Coverings is available at
                  27   https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/COVID-19/guidance-for-
                  28
                                                                    3             Case No. 3:20-cv-02131-GPC-JLB
46344309_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                          F.R.C.P. RUE 12(B)(6)
              Case 3:20-cv-02131-GPC-JLB Document 7-3 Filed 04/01/21 PageID.87 Page 5 of 6



                   1   face-coverings.aspx. Attached as Exhibit “13” to this Request for Judicial Notice is
                   2   a true and correct copy of this guidance from the CDPH’s public website.
                   3         16.    A copy of San Diego County’s February 6, 2021 Order of the Health
                   4   Officer and Emergency Regulations is available at
                   5   https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/
                   6   HealthOfficerOrderCOVID19.pdf. Attached as Exhibit “14” to this Request for
                   7   Judicial Notice is a true and correct copy of the order from the County’s public
                   8   website.
                   9         17.    A copy of San Diego County’s July 30, 2020 Order of the Health
                  10   Officer and Emergency Regulations is available at
                  11   https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/
                  12   covid19/covid19PHOrders/PUBLIC_HEALTH_ORDER_EFFECTIVE_DATE_07.3
                  13   0.20_EXECUTED_DATE_07.29.20.pdf. Attached as Exhibit “15” to this Request
                  14   for Judicial Notice is a true and correct copy of the order from the County’s public
                  15   website.
                  16         18.    A copy of San Diego County’s May 1, 2020 Order of the Health Officer
                  17   and Emergency Regulations is available at
                  18   https://www.sandiegocounty.gov/content/dam/sdc/hhsa/programs/phs/Epidemiology/
                  19   covid19/covid19PHOrders/PUBLIC_HEALTH_ORDER_EFFECTIVE_DATE_05.0
                  20   1.20_EXECUTED_DATE_04.30.20.pdf. Attached as Exhibit “16” to this Request
                  21   for Judicial Notice is a true and correct copy of the order from the County’s public
                  22   website.
                  23          19. A copy of the Governor of Texas’s Executive Order No. GA-34 is
                  24   available at https://open.texas.gov/uploads/files/organization/opentexas/EO-GA-34-
                  25   opening-Texas-response-to-COVID-disaster-IMAGE-03-02-2021.pdf. Attached as
                  26   Exhibit “17” to this Request for Judicial Notice is a true and correct copy of the
                  27   order from the state of Texas’s public website.
                  28
                                                                    4             Case No. 3:20-cv-02131-GPC-JLB
46344309_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                          F.R.C.P. RUE 12(B)(6)
              Case 3:20-cv-02131-GPC-JLB Document 7-3 Filed 04/01/21 PageID.88 Page 6 of 6



                   1         20.    Sprouts’ public website includes a section where customers can place
                   2   online orders for pickup or delivery at https://shop.sprouts.com/. This section of the
                   3   website contains an entire tab devoted to purchasing beer and wine at
                   4   https://shop.sprouts.com/shop/categories/269. Attached as Exhibit “18” to this
                   5   Request for Judicial Notice is a true and correct copy taken by screenshot of these
                   6   two pages.
                   7         The Court may take notice of matters that are generally known within the trial
                   8   court's territorial jurisdiction or are capable of accurate and ready determination from
                   9   sources whose accuracy cannot reasonably be questioned. Fed. R. Evid. Rule
                  10   201(b). Public websites may be judicially noticed. Caldwell v. Caldwell, No. 05–
                  11   4166, 2006 WL 618511, at *4 (N.D. Cal. Mar. 13, 2006) (citing Wible v. Aetna Life
                  12   Ins. Co., 375 F. Supp. 2d 956, 965 (C.D. Cal. 2005) (recognizing that “websites and
                  13   their contents may be proper subjects for judicial notice” where party “supplied the
                  14   court with hard copies of the actual web pages of which they sought to have the court
                  15   take judicial notice”); Perkins v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1205 (N.D.
                  16   Cal. 2014) (taking judicial notice of LinkedIn page); Lindora, LLC v. Limitless
                  17   Longevity LLC, No. 15-CV-2847-JAH (KSC), 2016 WL 6804443, at *3 (S.D. Cal.
                  18   Sept. 29, 2016) (taking judicial notice of party’s “social media accounts” as
                  19   “publicly accessible webpages”). Accordingly, the Court may take judicial notice of
                  20   the matters set forth in this Request.
                  21                                              Respectfully submitted,
                  22   DATED: April 1, 2021                       OGLETREE, DEAKINS, NASH, SMOAK
                                                                  & STEWART, P.C.
                  23

                  24
                                                                  By: /s/ Amber L. Roller
                  25                                                  David Raizman
                                                                      Amber L. Roller
                  26                                                  J. Nicholas Marfori

                  27                                              Attorneys for Defendant
                                                                  SPROUTS FARMERS MARKET, INC.
                  28
                                                                    5             Case No. 3:20-cv-02131-GPC-JLB
46344309_1.docx         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS PURSUANT TO
                                                          F.R.C.P. RUE 12(B)(6)
